COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      William J. Gonyea Junior v. Orian Scott

Appellate case number:    01-16-00292-CV

Trial court case number: 2014-51066

Trial court:              152nd District Court of Harris County

        On October 4, 2016, this Court issued an order, abating the appeal and directing the trial
court to file findings regarding whether the portion of the reporter’s record recorded by Peggy
Hershelman was necessary to the issues appellant intended to raise on appeal. On November 3,
2016, a supplemental clerk’s record was filed containing the trial court’s findings. The trial
court found that the Hershelman reporter’s record was relevant but not necessary to the appeal.
The trial court found that appellant was required to pay for preparation of the additional
reporter’s record.
       Accordingly, we lift the abatement, reinstate the appeal on the active docket and order the
remaining portion of the reporter’s record to be filed on or before December 20, 2016 at
appellant’s cost. Appellant’s brief shall be filed on or before January 19, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: December 1, 2016